Table of Contents Exhibit 99.01 MEDIA CONTACT: Kasey Holman Media Relations – Silicon Image, Inc. Phone: 408-616-4192 kasey.holman@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com Silicon Image Reports Second Quarter 2009 Financial Results SUNNYVALE, Calif., July 23, 2009 – Silicon Image, Inc. (NASDAQ: SIMG), a leader in semiconductors and intellectual property for the secure distribution, presentation and storage of high-definition content, today reported financial results for its second quarter ended June 30, 2009. Revenue for the second quarter of 2009 was $37.3 million, compared to $40.5 million for the first quarter of 2009 and $70.1 million for the second quarter of GAAP net loss for the second quarter of 2009 was $13.3 million, or $0.18 per diluted share, compared to a net loss of $33.3 million, or $0.45 per diluted share, for the first quarter of 2009 and net loss of $0.5 million, or $0.01 per diluted share, for the second quarter of 2008. GAAP net loss for the second quarter of 2009 includes pre-tax restructuring expenses of $7.1 million. GAAP net loss for the first quarter of 2009 includes a goodwill impairment charge of $19.2 million. Non-GAAP net loss for the second quarter of 2009 was $4.3 million, or $0.06 per diluted share, compared to net loss of $3.6 million, or $0.05 per diluted share, for the first quarter of 2009 and net income of $5.0 million, or $0.07 per diluted share, for the second quarter of 2008. Non-GAAP net income excludes stock-based compensation expense, amortization of intangible assets, restructuring charges, and goodwill impairment. A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Operations. "As we enter the second half of 2009, we are excited about our new products that will be shipping and the progress we are making in the formation of new technology standards consortiums," said Steve Tirado, president and chief executive officer of Silicon Image. "With our design win momentum, our goal is to achieve double digit revenue growth in the second half of 2009 when compared to the first six months. We also expect to start to experience growing adoption of the MHL standard," continued Tirado. 1060 E. Arques Avenue, Sunnyvale, CA 94085 www.siliconimage.com The following are Silicon Image’s financial performance estimates for the third quarter of 2009: Revenue: $44 million - $46 million Gross margin: approximately 54% GAAP operating expenses: approximately $32 million Non-GAAP operating expenses: approximately $26 million Interest income: $0.7 million - $0.8 million Diluted shares outstanding: approximately 75 million Cash usage of approximately $5 million Use of Non-GAAP Financial Information Silicon Image presents and discusses gross margin, operating expenses, net income and basic and diluted net income per share in accordance with Generally Accepted Accounting Principles (GAAP) and on a non-GAAP basis for informational purposes only. Silicon Image believes that non-GAAP reporting, giving effect to the adjustments shown in the attached reconciliation, provides meaningful information and therefore uses non-GAAP reporting to supplement its GAAP reporting and internally in evaluating operations, managing and monitoring performance, and determining bonus compensation. Further, Silicon Image uses non-GAAP information as certain non-cash charges such as amortization of intangibles, stock based compensation and goodwill impairment do not reflect the cash operating results of the business. Silicon Image has chosen to provide this supplemental information to investors, analysts and other interested parties to enable them to perform additional analyses of its operating results and to illustrate the results of operations giving effect to such non-GAAP adjustments.
